NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

MERIAL LIMITED AND MERIAL SAS,
Plaintiffs-Appellees,

V.

VELCERA, INC. AND FIDOPHARM, INC.,
Defendants-Appellants.

2012-1505

Appea1 from the United States District Court for the
Midd1e District of Georgia in case no. 12-CV-0075, Judge
Clay D. Land.

ON MOTION

ORDER

Velcera, Inc. and FidoPharm, Inc. move to stay fur-
ther proceedings in this case, pending finalization of
sett1ement. The movants state that Meria1 Limited and
Merial SAS consent.

Upon consideration thereof,
IT ls ORDERED THAT:

MERIAL LIMITED V. VELCERA, INC. 2

The motion is granted. The movants must notify this
court within 60 days if settlement is not completed.

FoR THE CoURT

 27  /s/ Jan Horbaly
Date J an Horbaly
C1erk

cc: George C. Lombardi, Esq.
Gregory A. Castanias, Esq.
s23

Fl LED
U.S. COUBT 0F APPEALS FOR
THE FEDERAL C!RCU|T

AUG 272[112

JAN HORBALY
CLERK